Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-14 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 1, the prior art does not disclose or suggest the following:
“…a conversion circuit, wherein the conversion circuit includes a first interface and a second interface, the first interface is connected to the first wireless power receiver, the second interface is connected to the second wireless power receiver, the conversion circuit receives power status information of the first wireless power receiver and the second wireless power receiver… wherein the control circuit, receives the power status information sent by the conversion circuit , and outputs a control signal to the conversion circuit according to the power status information, and the conversion circuit selectively activates at least one of the first interface and the second interface according to the control signal so as to selectively receive at least one of the first power and the second power” in combination with the remaining limitations of independent claim 1. Dependent claims 2-8 are also allowed.
Regarding claim 9, the prior art does not disclose or suggest the following:
“…receiving power status information of the first wireless power receiver and the second wireless power receiver by the conversion circuit; outputting a control signal, by the control circuit, to the conversion circuit according the power status information; selectively activating at least one of a first interface of the conversion circuit and a second interface of the conversion circuit according to the control signal…” in combination with the remaining limitations of independent claim 9. Dependent claims 10-14 are also allowed.

The examiner found YEO et al. (US 2020/0021138, hereinafter YEO) and LIN et al. (US 2015/0340877 A1, hereinafter LIN).
YEO discloses a wireless power transmitter comprising a plurality of patch antennas, a coil, and a processor. The processor can control such that an electronic device is detected, the plurality of patch antennas and/or the coil is selected as a power transmission circuit for transmitting power for charging the electronic device, and power is transmitted by means of the plurality of patch antennas and/or the coil in accordance with the selection. LIN discloses performing a detection operation according to signal of the electronic device to generate a detection result. The rectifier size is selected from configurable rectifier within the electronic device according to the detection result. The configurable rectifier is controlled to operate with the rectifier size. The configurable rectifier is configurable to operate with a portion of the configurable rectifier. The configurable rectifier has multiple rectifier sub-circuits. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859